Title: [To Thomas Jefferson from Francis Hopkinson, 14 March 1784]
From: Hopkinson, Francis
To: Jefferson, Thomas


[Philadelphia, 14 Mch. 1784. Noted in SJL as received 25 Mch. 1784. Not found. This is probably the letter mentioned in the first paragraph of Hopkinson’s letter to TJ of 31 Mch., q.v. It contained a request for certain papers needed in a lawsuit. On 27 Mch. TJ made the following entry in his Account Book: “pd Register of land office for Fras. Hopkinson Philada 22/6”; and on 30 Mch.: “pd for great seal to 2. papers for F. Hopkinson 25/6.”]
